UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 95-10624
                          Summary Calendar
               _____________________________________

                     JOSEPH ALFRED ROME, JR.,

                                                    Plaintiff-Appellant,

                               VERSUS

           WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF
            CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
              DAVID L. MYERS; GOAD, Doctor; K. IVY,

                                                   Defendants-Appellees.

     ______________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas

     ______________________________________________________
                        November 6, 1995

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:1

     Rome challenges the dismissal of his § 1983 action.                 We

affirm.

                                 I.

     Joseph Alfred Rome, Jr., a Texas Department of Criminal

Justice (TDCJ)   prisoner,   filed    a   42   U.S.C.   §   1983   complaint

alleging that he is being compelled to attend school unlawfully

while incarcerated at the Venus Prison, a private facility operated

     1
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
under a contract with TDCJ.             Rome also alleged that the state

statute which authorizes TDCJ to compel inmates to work is a

violation       of   the   Thirteenth       Amendment    prohibition    against

involuntary servitude.

      Rome filed an amended complaint alleging that 1) the prison

laundry does not properly clean the inmates' clothing; 2) the

kitchen facilities are inadequate and unsanitary; 3) the guards are

not properly trained; 4) the commissary is inadequately stocked; 5)

the mail room is not operated in a constitutional manner; 6) the

law and general library personnel restrict the legal rights of the

inmates; and 7) the grievance procedure is not handled in accord

with the TDCJ rules and regulations.               Rome requested that the

facility be brought within the standards of Ruiz2 and that the mail

room be operated in accord with the Guajardo3 standards.               Rome also

sought compensatory and punitive damages.

      Rome also filed a motion for a temporary restraining order

(TRO) or a preliminary injunction directing the prison personnel to

return personal property confiscated from Rome and also to appoint

a   monitor     to   insure   that   disciplinary       proceedings    were   not

maliciously instituted against Rome.           Rome requested consideration

of an emergency temporary restraining order because he had been

retaliated against as a result of filing the complaint. Rome filed

     2
      Ruiz v. Estelle, 503 F. Supp. 1265 (S.D. Tex. 1980), affirmed
in part and vacated in part, 679 F.2d 1115, amended in part and
vacated in part, 688 F.2d 266 (5th Cir. 1982), cert. denied, 460
U.S. 1042 (1983).
         3
             Guajardo v. Estelle, 568 F. Supp. 1354, 1368 (S.D. Tex.
1983).

                                        2
a second request for emergency consideration of his TRO, requesting

that the court order prison officials to provide him with access to

the law library and to insure that his mail is sent from the

prison.      The district court denied Rome's request for a TRO,

including his request for emergency consideration.           The magistrate

judge sent a questionnaire to Rome on April 26, 1995, concerning

the claims raised in his complaint and amended complaint and

directed Rome to file a response within 30 days of receipt of the

questions. On June 13, 1995, the magistrate judge recommended that

Rome's complaint be dismissed for failure to prosecute his claim

because he had failed to file a response to the questionnaire.            The

magistrate judge stated in a footnote that the questionnaire had

not addressed Rome's argument that his constitutional rights were

violated by his being compelled to attend school because the claim

was patently frivolous. The magistrate also determined that Rome's

request   for   injunctive   relief,     based    on   the   conditions    of

confinement at the Venus facility, was moot because he had been

transferred to the Lynaugh Unit.

     Rome filed objections to the recommendation, arguing that this

court is in error in determining that prison officials may require

inmates to work without violating their constitutional rights.

Rome also argued that the magistrate judge did not consider his

request that he be given 60 days to communicate with the "other

plaintiff" before filing an answer. The district court adopted the

magistrate    judge's   recommendation    and    dismissed   the   complaint

pursuant to Rule 41(b).


                                   3
                                           II.

                                            A.

       Rome argues that the district court abused its discretion in

not granting his request for a 60-day delay in which to respond to

the questionnaire and that the district court should not have

dismissed his complaint for want of prosecution because he sought

to obtain records of the disciplinary action against him at the

Venus facility so that he could respond to the questionnaire.

       We find that the dismissal of Rome's case was justified by his

failure    to   respond      in     any    form     to    the   magistrate     judge's

questionnaire and by his contumacious behavior toward the court.

Rome    asserted      in   his     objections       to    the   magistrate     judge's

recommendation of dismissal that he had requested a 60-day delay to

answer the questionnaire and that he did not file answers to the

questionnaire      because        he   wished      to    communicate    with     "other

plaintiffs"     who    apparently         were   transferred     to    another   unit.

However, neither of these assertions is supported by the record

which   includes      no   request        for    more    time   to   respond   to   the

questionaire and lists only Rome as the named plaintiff (although

Rome appears to seek relief on behalf of all inmates who are

subject to unconstitutional conditions at the Venus facility).

Rome did not and still has not provided the court with a reasonable

explanation for failing to file timely answers to the questionnaire

and certainly should have attempted to do so after receiving the

magistrate judge's recommendation.                 "[I]f the refusal to comply

[with a court order] results from honest confusion or sincere


                                            4
misunderstanding of the order, the inability to comply, or the

nonfrivolous assertion of a constitutional privilege" would render

a dismissal with prejudice an abuse of discretion.            Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 749 (5th Cir.

1987).     Rome's failure to respond to the questionnaire does not

appear to arise from confusion on his part or from a genuine

inability to respond.

     Further, from the tone of Rome's pleadings, he has aptly

characterized himself as a "belligerent claimant."          While his case

was pending, Rome wrote to the clerk of this court complaining

about federal judges upholding unconstitutional state laws.                He

also threatened to sue "the next Judge who Denies His/Her mandate

denying    their   Constitutional      responsibilities,    abusing    their

authority and discretion."          In another letter to the magistrate

judge, Rome again threatened         further litigation if the court did

not correct its abuses of discretion in connection with his case.

Finally, Rome has made no effort to respond to the questionnaire

which the magistrate judge specifically tailored to the claims made

in his complaint. Rome's lack of respect toward the district court

and disregard of its orders justified the imposition of the harsh

sanction of dismissal.    See Brinkmann, 813 F.2d at 750 ("shrill and

blustery    litigant"   was   not    likely   to   be   controlled    by   the

imposition of a sanction less than dismissal with prejudice).

                                      B.

     Although the magistrate judge recommended the dismissal of the

complaint, he also recommended that Rome's claim that he could not


                                       5
be compelled to attend school be dismissed as frivolous under 28

U.S.C. § 1915(d).     Rome argues that inmates cannot be compelled to

work   or   attend   school   because     they   are   merely    sentenced   to

confinement under Texas law. Rome acknowledges that this court has

held otherwise, see Mikeska v. Collins, 900 F.2d 833, 837 (5th Cir.

1990), opinion withdrawn and superseded on reh'g on jurisdictional

grounds, 928 F.2d 126 (5th Cir. 1991), but argues that the court is

retroactively    applying     such   law    in   violation      of   the   Texas

Constitution.

       An in forma pauperis complaint may be dismissed as frivolous

under § 1915(d) if it lacks an arguable basis in law or in fact.

Denton v. Hernandez, 504 U.S. 25, 31 (1992).           This court reviews a

§ 1915(d) dismissal under the abuse-of-discretion standard. Id. at

33.

       In Wendt v. Lynaugh, 841 F.2d 619, 620 (5th Cir. 1988), the

plaintiff inmate also argued that, under Texas law, a prisoner is

sentenced to confinement only and may not be compelled to perform

labor. The court rejected this argument, determining that there is

Texas statutory authority for requiring inmates to work and also

that the "`Thirteenth Amendment is inapplicable where involuntary

servitude is imposed as punishment for crime.'"                 Id. (citation

omitted).     The district court correctly dismissed as frivolous

Rome's claim that it was unconstitutional for prison officials to

force him to attend school.




                                      6
                               C.

     Rome's claim to enjoin the officials of the Venus facility

from taking disciplinary action against him in retaliation for his

refusal to attend school and his legal activities is moot because

Rome was transferred from the Venus facility to the Lynaugh Unit

while his action was pending in the district court.   See Rocky v.

King, 900 F.2d 864, 867 (5th Cir. 1990) (inmate's claim for

injunctive and declaratory relief concerning conditions in the

prison field became moot when he was removed from the field).   The

district court, therefore, correctly dismissed Rome's claims for

injunctive relief concerning conditions at the Venus facility.4

     AFFIRMED.




     4
         Rome raises a number of additional issues for the first
time on appeal, which we decline to consider. He also seeks the
appointment of counsel.      No "exceptional circumstances" are
presented by this appeal that merits appointment of counsel and we
deny this request. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th
Cir. 1982).

                                7